987 So.2d 698 (2008)
Fabian SINGLETON, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D08-741.
District Court of Appeal of Florida, Third District.
June 4, 2008.
Rehearing Denied August 14, 2008.
Fabian Singleton, in proper person.
Bill McCollum, Attorney General, for respondent.
Before GERSTEN, C.J., and COPE and SUAREZ, JJ.
PER CURIAM.
We dismiss the petition for writ of habeas corpus as unauthorized. See Baker v. State, 878 So.2d 1236 (Fla.2004); State v. McBride, 848 So.2d 287 (Fla.2003).